EXHIBIT 10.8

 

SECURITES PURCHASE AGREEMENT

 

This SECURITES PURCHASE AGREEMENT (“ Agreement ”) is made as of February 19,
2015 (the “ Effective Date ”), by and between New Western Energy Corporation
(the “Company”), a Nevada corporation, and Fodere Titanium Limited, a
corporation organized under the laws of England, (the “ Investor ”).

 

RECITALS

 

WHEREAS , pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506 promulgated thereunder, the Investor
desires to purchase from the Company, and the Company desires to sell and issue
to the Investor, 5,000,000 shares of the common stock, par value $0.0001 per
share, of the Company (the “NWTR Common Stock ”) and 9,800,000 shares of New
Western Mineral Extraction, Inc., a Nevada corporation and wholly-owned
subsidiary of the Company (“NWME”) common stock, representing 49% of NWME (the
“Subsidiary Common Stock”), on the terms and subject to the conditions set forth
in this Agreement. The NWTR Common Stock and Subsidiary Common Stock are
sometimes referred to collectively herein as the “Securities”.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.Purchase and Sale of Stock .

 

1.1Sale and Issuance of Stock.  The Company agrees to issue and sell to the
Investor, and the Investor agrees to purchase from the Company, 5,000,000 shares
of NWTR Common Stock and 9,800,000 shares of Subsidiary Common Stock in exchange
for (i) Convertible Preferred Stock of the Investor representing, upon
conversion, 10% of the Investor’s issued and outstanding common stock. The
Preferred Stock will be entitled to an annual cumulative dividend equal to ten
percent (10%) of the net profits of the Investor (the “Investors Preferred
Stock”), and (ii) the assignment and transfer of an exclusive license to exploit
and commercialize in the United States of America (the “Territory”), a patented
extraction route for TiO2 & production of synthetic rutile from titanium
oxide-ore or tailings waste (the “License”). The Investor Preferred Stock and
the License is hereinafter referred to as the Purchase price (the “Purchase
Price”).

 

Payment of the Purchase Price for the Securities shall be made at the Closing
(as defined below) by delivery, subject to the satisfaction of the conditions
set forth in this Agreement.  Payment of the Purchase Price for the Securities
shall be made by delivery of the Subsidiary Preferred Stock and License against
delivery to the Investor of certificates representing the Securities.

 

1.2Closing.  The closing of the sale and purchase of the Securities (the
“Closing ”) will take place remotely via the exchange of documents and
signatures after the satisfaction or waiver of each of the conditions set forth
in Section 4 and 5 on February 19, 2015 (the “Closing”).

 

2.Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investor that the following representations are true and
correct as of the date hereof and as of the Closing (except to the extent any
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties are true and correct as of such
earlier date);



   

 



2.1Organization, Valid Existence and Qualification..  The Company is a
corporation duly organized and validly existing under the laws of the State of
Nevada and has all requisite corporate power and authority to carry on its
business as currently conducted.  The Company is duly qualified to transact
business as a foreign corporation in each jurisdiction in which it conducts its
business, except where failure to be so qualified could not reasonably be
expected to result, either individually or in the aggregate, in a material
adverse effect on the Company’s financial condition, business or operations.

 

2.2Authorization.  All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of the
Company hereunder, and the authorization, issuance, sale and delivery of the
Securities, has been taken or will be taken prior to the Closing, and this
Agreement constitutes the valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (b) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

2.3Valid Issuance of Securities.  The Securities that are being purchased by the
Investor hereunder, when issued, sold and delivered in accordance with the terms
of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid, and nonassessable, and will be transferred to the
Investor free of liens, encumbrances and restrictions on transfer other than
(a) restrictions on transfer under this Agreement and under applicable state and
federal securities laws and (b) any liens, encumbrances or restrictions on
transfer that are created or imposed by the Investor.  Subject in part to the
truth and accuracy of the Investor’s representations set forth in Section 3 of
this Agreement, the offer, sale and issuance of the Securities as contemplated
by this Agreement are exempt from the registration requirements of applicable
state and federal securities laws.

 

2.4Non-Contravention.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the sale and issuance of Shares
contemplated by this Agreement, except for the filing of notices of the sale of
Securities pursuant to Regulation D promulgated under the Securities Act and
applicable state securities laws.  The Company is not in violation or default in
any material respect of any provision of its certificate of incorporation or
bylaws, or of any instrument, judgment, order, writ or decree to which it is a
party or by which it is bound, or, to its knowledge, of any provision of any
federal or state statute, rule or regulation applicable to the Company, except
for such violations or defaults of any federal or state statute, rule or
regulation that could not reasonably be expected to result, either individually
or in the aggregate, in a material adverse effect on the Company’s financial
condition, business or operations.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby and
thereby will not result in any such violation or constitute, with or without the
passage of time and giving of notice, either (i) a default in any material
respect of any such instrument, judgment, order, writ or decree, or (ii) an
event that results in the creation of any lien, charge or encumbrance upon any
assets of the Company or the suspension, revocation, impairment, forfeiture, or
nonrenewal of any material permit, license, authorization or approval applicable
to the Company, in each case, which could reasonably be expected to result,
either individually or in the aggregate, in a material adverse effect on the
Company’s financial condition, business or operations.

 

3.Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company that the following representations are
true and correct as of the date hereof and as of the Closing (except to the
extent any such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date):

 

   

 



3.1Authorization.  The Investor has all requisite power and authority to enter
into this Agreement , and this Agreement constitutes its valid and legally
binding obligations, enforceable in accordance with its terms except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

3.2Purchase Entirely for Own Account.  This Agreement is made with the Investor
in reliance upon the Investor’s representations to the Company, which by the
Investor’s execution of this Agreement the Investor hereby confirms, that the
Securities acquired by the Investor hereunder will be acquired for investment
for the Investor’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Investor further
represents that the Investor does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participation rights
to such person or to any third person, with respect to any of the Securities.

 

3.3No Solicitation.  At no time was the Investor presented with or solicited by
any publicly issued or circulated newspaper, mail, radio, television or other
form of general advertising or solicitation in connection with the offer, sale
and purchase of the Securities.

 

3.4Access to Information.  The Investor has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Securities to be purchased by the
Investor under this Agreement.  The Investor further has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Investor or to which the Investor had access.  The
foregoing, however, does not in any way limit or modifies the representations
and warranties made by the Company in Section 2.

 

3.5Investment Experience.  The Investor understands that the purchase of the
Securities involves substantial risk. The Investor has experience as an investor
in securities of companies in the development stage and acknowledges that the
Investor is able to fend for itself, can bear the economic risk of the
Investor’s investment in the Securities, including a complete loss of the
investment, and has such knowledge and experience in financial or business
matters that the Investor is capable of evaluating the merits and risks of this
investment in the Securities and protecting its own interests in connection with
this investment. The Investor represents that the office in which its investment
decision was made is located at the address set forth in Section 6.5.

 

3.6Accredited Investor.  The Investor understands the term “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act and is an “accredited investor” for the purposes of acquiring the Securities
to be purchased by the Investor under this Agreement.

 

3.7Restricted Securities.

 

(a)The Investor understands that the Securities are characterized as “restricted
securities” under the Securities Act inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under the
Securities Act and applicable regulations thereunder such securities may be
resold without registration under the Securities Act only in certain limited
circumstances. In this connection, the Investor represents that the Investor is
familiar with Rule 144 of the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.



   

 



(b)The Investor understands that the certificates and Warrant, respectively,
evidencing the Securities may bear the following legend (or a substantially
similar legend):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

3.8No Brokers.  The Investor has not incurred, and will not incur in connection
with the purchase of the Securities, any brokerage or finders’ fees, or agents’
commissions or similar liabilities.

 

4.Conditions to the Investor’s Obligations at Closing.  The obligations of the
Investor at Closing are subject to the fulfillment or waiver, on or by Closing,
of each of the following conditions, which waiver may be given by written, oral
or telephone communication to the Company or its counsel.

 

4.1Representations and Warranties.  Each of the representations and warranties
of the Company contained in Section 2 shall be true and accurate in all material
respects on and as of the Closing with the same force and effect as if they had
been made at the Closing, except for (a) those representations and warranties
that address matters only as of a particular date (which shall remain true and
correct as of such particular date), with the same force and effect as if they
had been made at the Closing, and (b) those representations and warranties which
(i) are qualified as to materiality or (ii) provide that the Company’s failure
to comply with such representation or warranty would not result in a material
adverse effect, shall be true and accurate in every respect as of the Closing.

 

4.2Performance.  The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein.

 

4.3Qualifications.  All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be duly obtained and effective as of the
Closing, other than (a) the filing pursuant to Regulation D, promulgated under
the Securities Act, and (b) the filings required by applicable state “blue sky”
securities laws, rules and regulations.

 

4.4Appointment of New Directors. The Board of Directors of NWME (the “Board”)
consists of three Board members. Upon Closing Mr. John Omitogun and Mr. Nicholas
Cella shall be appointed as additional members to the Board.



 

5.Conditions to the Company’s Obligations at Closing.  The obligations of the
Company to the Investor at the Closing are subject to the fulfillment, on or by
the Closing, of each of the following conditions, which waiver may be given by
written, oral or telephone communication to the Investor or its counsel:

 

5.1Representations and Warranties.  The representations and warranties of the
Investor contained in Section 3 shall be true and accurate in all material
respects on and as of the Closing with the same force and effect as if they had
been made at the Closing.



   

 



5.2Performance.  The Investor shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein.

 

5.3Payment of the Purchase Price.  The Investor shall have delivered the
Purchase Price as specified in Section 1.1 of this Agreement.

 

5.4Qualifications.  All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be duly obtained and effective as of the
Closing, other than (a) the filing pursuant to Regulation D, promulgated under
the Securities Act, and (b) the filings, if required, by applicable state “blue
sky” securities laws, rules and regulations.

 

6.Miscellaneous.

 

6.1Survival of Representations and Warranties.  The representations and
warranties of the Company and the Investor contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement until the
Closing, and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of the Investor or the Company.

 

6.2Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of California (without reference to the
conflicts of law provisions thereof).

 

6.3Counterparts; Facsimile Signatures.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile, or by email in portable document format
(.pdf) and upon such delivery of the signature page by such method will be
deemed to have the same effect as if the original signature had been delivered
to the other parties.

 

6.4Headings; Interpretation.  In this Agreement, (a) the meaning of defined
terms shall be equally applicable to both the singular and plural forms of the
terms defined, (b) the captions and headings are used only for convenience and
are not to be considered in construing or interpreting this Agreement and
(c) the words “including,” “includes” and “include” shall be deemed to be
followed by the words “without limitation.” All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.



   

 



6.5Notices.  Unless otherwise provided herein, any and all notices required or
permitted to be given to a party pursuant to the provisions of this Agreement
will be in writing and will be effective and deemed to provide such party
sufficient notice under this Agreement on the earliest of the following: (a) at
the time of personal delivery, if delivery is in person; (b) at the time of
transmission by facsimile, addressed to the other party at its facsimile number
specified herein (or hereafter modified by subsequent notice to the parties
hereto), with confirmation of receipt made by printed confirmation sheet
verifying successful transmission of the facsimile; (c) one (1) business day
after deposit with an express overnight courier for United States deliveries, or
two (2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; or (d) three
(3) business days after deposit in the United States mail by certified mail
(return receipt requested) for United States deliveries.  All notices for
delivery outside the United States will be sent by facsimile or by express
courier.  Notices by facsimile shall be machine verified as received.  All
notices not delivered personally or by facsimile will be sent with postage
and/or other charges prepaid and properly addressed to the party to be notified
at the address or facsimile number as follows, or at such other address or
facsimile number as such other party may designate by one of the indicated means
of notice herein to the other parties hereto as follows:

(a)if to the Investor:

 

Jon Omitogun, company director

Fodere Titanium Limited.
30 Eastman Road

London, England W3 7YG
Facsimile:  +44 (0) 844 500 4057

Email: johnomitogun@foderegroup.com
 

and

 

(b)if to the Company:

 

Javan Khazali, CEO & President

New Western Energy Corporation
1140 Spectrum

Irvine, CA 92618
Facsimile:  (949) 861-3123

Email: javan@newwesternenergy.com
 

6.6No Finder’s Fees.  The Investor agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finders’ or broker’s fee (and any asserted liability as a result of the
performance of services of any such finder or broker) for which the Investor or
any of its officers, partners, employees, or representatives is responsible. 
The Company agrees to indemnify and hold harmless the Investor from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee (and any asserted liability as a result of the performance of
services by any such finder or broker) for which the Company or any of its
officers, employees or representatives is responsible.

 

6.7Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
affected in accordance with this Section 6.7 shall be binding upon each holder
of any Shares at the time outstanding, each future holder of such securities,
and the Company. No delay or failure to require performance of any provision of
this Agreement shall constitute a waiver of that provision as to that or any
other instance. No waiver granted under this Agreement as to any one provision
herein shall constitute a subsequent waiver of such provision or of any other
provision herein, nor shall it constitute the waiver of any performance other
than the actual performance specifically waived.



   

 



6.8Severability.  If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto.  If such clause or provision cannot be
so enforced, such provision shall be stricken from this Agreement and the
remainder of this Agreement shall be enforced as if such invalid, illegal or
unenforceable clause or provision had (to the extent not enforceable) never been
contained in this Agreement.

 

6.9Entire Agreement.  This Agreement, together with all exhibits and schedules
hereto, constitute the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersede any and all prior
negotiations, correspondence, agreements, understandings duties, or obligations,
whether oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.

 

6.10Third Parties.  Nothing in this Agreement, express or implied, is intended
to confer upon any person, other than the parties hereto and their successors
and assigns, any rights or remedies under or by reason of this Agreement.

 

6.11Costs, Expenses.  The Company and the Investor will each bear their own
expenses in connection with the preparation, execution and delivery of this
Agreement and the consummation of the Financing.

 

6.12Further Assurances.  The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

6.13Counsel. The parties hereto each state that they have read this Agreement
carefully, that they have consulted with legal counsel regarding the terms and
provisions of this Agreement (or have had the opportunity to consult with legal
counsel and chosen not to do so), and that they have relied solely upon their
judgment without the influence of anyone in entering into this Agreement.

 

6.14Arbitration of Disputes.

 

(a)Consent to California Jurisdiction. Each member consents to be exclusively
subject to arbitration in Los Angeles County, California.

 

(b)Disputes Subject to Arbitration. Any claims or disputes arising out of or
relating to this Agreement will be settled by arbitration pursuant to the
provisions of the California Code of Civil Procedure commencing at Section 1280
et seq. The arbitrator's decision shall be final and binding without right to a
trial de novo. Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. Hearings will be held in Los Angeles
County, California, or such other venue as the parties may determine by mutual
agreement.

 

(c)Demand and Limitations on Claims. Any demand for arbitration must be made in
writing to the other party or parties. In no event will any demand for
arbitration be made after the date that the institution of legal proceedings
based on such claim, dispute or other matter would be barred by the applicable
statute of limitations.

 

(d)Provisional Remedies. The parties will have the right to file with a court of
competent jurisdiction an application for temporary or preliminary injunctive
relief, writ of attachment, writ of possession, temporary protective order
and/or appointment of a receiver, if the arbitration award to which the
applicant may be entitled may be rendered ineffectual in the absence of such
relief, or if there is no other adequate remedy. Any such application will not
act as a waiver of a party’s arbitration rights hereunder.



   

 



(e)Powers, Duties and Limitations of the Arbitrator. The arbitrator will prepare
and provide to the parties a written decision on all matters that are the
subject of the arbitration, including factual findings and the reasons that form
the basis of the arbitrator’s decision. The arbitrator will not have the power
to commit errors of law or legal reasoning and the award may be vacated or
corrected pursuant to California Code of Civil Procedure Section 1286.2 or
1286.6 for any such error. The award of the arbitrator will be mailed to the
parties no later than thirty (30) days after the close of the arbitration
hearing. The arbitration proceedings will be reported by a certified shorthand
court reporter, and written transcripts of the proceedings will be prepared and
made available to the parties upon any party’s request.

 

(f)Costs and Fees of the Arbitrator. Costs and fees of the arbitrator will be
borne by the non-prevailing party unless the arbitrator, for good cause,
determines otherwise.

 

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the date first written above.

 

  COMPANY :           NEW WESTERN ENERGY CORPORATION           By: /s/ Javan
Khazali   Name: Javan Khazali   Title: President and CEO

 

 

 

  INVESTOR :           FODERE TITANIUM LIMITED.           By: /s/ John Omitogun
  Name: John Omitogun   Title: Director



   

